     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 1 of 25 Page ID #:5787



1     TRACY L. WILKISON
      Acting United States Attorney
2     SCOTT M. GARRINGER
      Assistant United States Attorney
3     Chief, Criminal Division
      SCOTT PAETTY (Cal. Bar No. 274719)
4     BRIAN FAERSTEIN (Cal. Bar No. 274850)
      CATHERINE S. AHN (Cal. Bar No. 248286)
5     Assistant United States Attorneys
      Major Frauds/Environmental and Community Safety Crimes Sections
6          1100/1300 United States Courthouse
           312 North Spring Street
7          Los Angeles, California 90012
           Telephone: (213) 894-6527/3819/2424
8          Facsimile: (213) 894-6269/0141
           E-mail:    Scott.Paetty@usdoj.gov
9                     Brian.Faerstein@usdoj.gov
                      Catherine.S.Ahn@usdoj.gov
10
      DANIEL S. KAHN
11    Acting Chief, Fraud Section
      Criminal Division, U.S. Department of Justice
12    CHRISTOPHER FENTON
      Trial Attorney, Fraud Section
13    Criminal Division, U.S. Department of Justice
           1400 New York Avenue NW, 3rd Floor
14         Washington, DC 20530
           Telephone: (202) 320-0539
15         Facsimile: (202) 514-0152
           E-mail:    Christopher.Fenton@usdoj.gov
16
      Attorneys for Plaintiff
17    UNITED STATES OF AMERICA
18                            UNITED STATES DISTRICT COURT

19                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

20    UNITED STATES OF AMERICA,                No. CR 20-579(A)-SVW

21               Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                               EDVARD PARONYAN
22                     v.

23    RICHARD AYVAZYAN,
        aka “Richard Avazian” and
24          “Iuliia Zhadko,”
      MARIETTA TERABELIAN,
25      aka “Marietta Abelian” and
            “Viktoria Kauichko,”
26    ARTUR AYVAZYAN,
        aka “Arthur Ayvazyan,” and
27    TAMARA DADYAN,
      MANUK GRIGORYAN,
28      aka “Mike Grigoryan,” and
     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 2 of 25 Page ID #:5788



1           “Anton Kudiumov,”
      ARMAN HAYRAPETYAN,
2     EDVARD PARONYAN,
        aka “Edvard Paronian” and
3           “Edward Paronyan,” and
      VAHE DADYAN,
4
      Defendants,
5
                 Defendant.
6

7
                 This constitutes the plea agreement between EDVARD
8
      PARONYAN, also known as “Edvard Paronian” and “Edward Paronyan”
9
      (“defendant”) and the United States Attorney’s Office for the Central
10
      District of California and the United States Department of Justice,
11
      Criminal Division, Fraud Section (collectively referred to herein as
12
      the “United States”), in the above-captioned case.          This agreement is
13
      limited to the United States and cannot bind any other federal,
14
      state, local, or foreign prosecuting, enforcement, administrative, or
15
      regulatory authorities.
16
                                 DEFENDANT’S OBLIGATIONS
17
                 Defendant agrees to:
18
                 a.    At the earliest opportunity requested by the United
19
      States and provided by the Court, appear and plead guilty to count
20
      six of the first superseding indictment in United States v. Richard
21
      Ayvazyan et al., CR No. 20-579(A), which charges defendant with wire
22
      fraud, in violation of 18 U.S.C. § 1343.
23
                 b.    Agree that all court appearances, except his
24
      sentencing hearing, may proceed by video-teleconference (“VTC”) or
25
      telephone, if VTC is not reasonably available, so long as such
26
      appearances are authorized by Order of the Chief Judge 20-097 or
27
      another order, rule, or statute.          Defendant understands that, under
28

                                            2
     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 3 of 25 Page ID #:5789



1     the United States Constitution, the United States Code, and the

2     Federal Rules of Criminal Procedure (including Rules 11 and 43), he

3     may have the right to be physically present at these hearings.

4     Defendant understands that right and, after consulting with counsel,

5     voluntarily agrees to waive it and to proceed remotely.           Defense

6     counsel also joins in this consent, agreement, and waiver.

7     Specifically, this agreement includes, but is not limited to, the

8     following:

9                      i.    Defendant consents under Section 15002(b) of the
10    CARES Act to proceed with his change of plea hearing by VTC or
11    telephone, if VTC is not reasonably available.
12                     ii.   Defendant consents under 18 U.S.C. § 3148 and
13    Section 15002(b) of the CARES Act to proceed with any hearing
14    regarding alleged violations of the conditions of pretrial release by
15    VTC or telephone, if VTC is not reasonably available.
16               c.    Not contest facts agreed to in this agreement.
17               d.    Abide by all agreements regarding sentencing contained
18    in this agreement.

19               e.    Appear for all court appearances, surrender as ordered

20    for service of sentence, obey all conditions of any bond, and obey

21    any other ongoing court order in this matter.

22               f.    Not commit any crime; however, offenses that would be

23    excluded for sentencing purposes under United States Sentencing

24    Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

25    within the scope of this agreement.

26               g.    Be truthful at all times with the United States

27    Probation and Pretrial Services Office and the Court.

28

                                            3
     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 4 of 25 Page ID #:5790



1                h.    Pay the applicable special assessment at or before the

2     time of sentencing unless defendant has demonstrated a lack of

3     ability to pay such assessment.

4                i.    At or before the time of sentencing, satisfy any and

5     all restitution/fine obligations based on ability to pay by

6     delivering a certified check or money order to the Fiscal Clerk of

7     the Court in the amount of $430,187, to be held until the date of

8     sentencing and, thereafter, applied to satisfy defendant’s

9     restitution/fine balance.      Payments may be made to the Clerk, United
10    States District Court, Fiscal Department, 255 East Temple Street,
11    11th Floor, Los Angeles, California 90012.
12               j.    Ability to pay shall be assessed based on the
13    Financial Disclosure Statement, referenced below, and all other
14    relevant information relating to ability to pay.
15               k.    Defendant agrees that any and all restitution/fine
16    obligations ordered by the Court will be due in full and immediately.
17    The government is not precluded from pursuing, in excess of any
18    payment schedule set by the Court, any and all available remedies by

19    which to satisfy defendant’s payment of the full financial

20    obligation, including referral to the Treasury Offset Program.

21               l.    Complete the Financial Disclosure Statement on a form

22    provided by the United States and, within 30 days of defendant’s

23    entry of a guilty plea, deliver the signed and dated statement, along

24    with all of the documents requested therein, to the United States by

25    either email at usacac.FinLit@usdoj.gov (preferred) or mail to the

26    United States Financial Litigation Section at 300 N. Los Angeles St.,

27    Suite 7516, Los Angeles, CA 90012.

28

                                            4
     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 5 of 25 Page ID #:5791



1                 m.   Authorize the United States to obtain a credit report

2     upon returning a signed copy of this plea agreement.

3                 n.   Consent to the United States inspecting and copying

4     all of defendant’s financial documents and financial information held

5     by the United States Probation and Pretrial Services Office.

6          3.     Defendant further agrees:

7                 a.   To forfeit all right, title, and interest in and to

8     any and all monies, properties, and/or assets of any kind, derived

9     from or acquired as a result of the illegal activity to which
10    defendant is pleading guilty (collectively, the “Forfeitable
11    Assets”).
12                b.   To the Court’s entry of an order of forfeiture at or
13    before sentencing with respect to the Forfeitable Assets and to the
14    forfeiture of the assets.
15                c.   To take whatever steps are necessary to pass to the
16    United States clear title to the Forfeitable Assets, including,
17    without limitation, the execution of a consent decree of forfeiture
18    and the completing of any other legal documents required for the

19    transfer of title to the United States.

20                d.   Not to contest any administrative forfeiture

21    proceedings or civil judicial proceedings commenced against the

22    Forfeitable Assets.     If defendant submitted a claim and/or petition

23    for remission for all or part of the Forfeitable Assets on behalf of

24    himself or any other individual or entity, defendant shall and hereby

25    does withdraw any such claims or petitions, and further agrees to

26    waive any right he may have to seek remission or mitigation of the

27    forfeiture of the Forfeitable Assets.

28

                                            5
     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 6 of 25 Page ID #:5792



1                e.    Not to assist any other individual in any effort

2     falsely to contest the forfeiture of the Forfeitable Assets.

3                f.    Not to claim that reasonable cause to seize the

4     Forfeitable Assets was lacking.

5                g.    To prevent the transfer, sale, destruction, or loss of

6     any and all assets described above to the extent defendant has the

7     ability to do so.

8                h.    That forfeiture of Forfeitable Assets shall not be

9     counted toward satisfaction of any special assessment, fine,
10    restitution, costs, or other penalty the Court may impose.
11                           THE UNITED STATES’ OBLIGATIONS

12               The United States agrees to:

13               a.    Not contest facts agreed to in this agreement.

14               b.    Abide by all agreements regarding sentencing contained

15    in this agreement.

16               c.    At the time of sentencing, move to dismiss the

17    remaining counts of the first superseding indictment and move to

18    dismiss the underlying indictment as against defendant.           Defendant

19    agrees, however, that at the time of sentencing the Court may

20    consider any dismissed charges in determining the applicable

21    Sentencing Guidelines range, the propriety and extent of any

22    departure from that range, and the sentence to be imposed.

23               d.    At the time of sentencing, provided that defendant

24    demonstrates an acceptance of responsibility for the offense up to

25    and including the time of sentencing, recommend a two-level reduction

26    in the applicable Sentencing Guidelines offense level, pursuant to

27    U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

28    additional one-level reduction if available under that section.

                                            6
     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 7 of 25 Page ID #:5793



1                 e.   Recommend that defendant be sentenced to a term of

2     imprisonment no higher than the low end of the applicable Sentencing

3     Guidelines range, provided that the offense level used by the Court

4     to determine that range is 16 or higher and provided that the Court

5     does not depart downward in offense level or criminal history

6     category.    For purposes of this agreement, the low end of the

7     Sentencing Guidelines range is that defined by the Sentencing Table

8     in U.S.S.G. Chapter 5, Part A.

9                                NATURE OF THE OFFENSES
10                Defendant understands that for defendant to be guilty of

11    the crime charged in count six of the first superseding indictment in

12    United States v. Richard Ayvazyan et al., CR No. 20-579(A), which

13    charges defendant with committing wire fraud, in violation of 18

14    U.S.C. § 1343, the following must be true: (1) defendant knowingly

15    participated in a scheme or plan to defraud, or a scheme or plan for

16    obtaining money or property by means of false or fraudulent

17    pretenses, representations, promises, or omitted facts.           Deceitful

18    statements or half-truths may constitute false or fraudulent

19    representations; (2) the statements made or facts omitted as part of

20    the scheme were material, that is, they had a natural tendency to

21    influence, or were capable of influencing, a person to part with

22    money or property; (3) defendant acted with the intent to defraud,

23    that is, the intent to deceive and cheat; and (4) defendant used, or

24    caused to be used, an interstate wire communication to carry out or

25    attempt to carry out an essential part of the scheme.

26                              PENALTIES AND RESTITUTION

27                Defendant understands that the statutory maximum sentence

28    that the Court can impose for a violation of Title 18, United States

                                            7
     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 8 of 25 Page ID #:5794



1     Code, Section 1343, is: 20 years’ imprisonment; a three-year period

2     of supervised release; a fine of $250,000 or twice the gross gain or

3     gross loss resulting from the offense, whichever is greatest; and a

4     mandatory special assessment of $100.

5                Defendant understands that defendant will be required to

6     pay full restitution to the victims of the offense to which defendant

7     is pleading guilty.     Defendant agrees that, in return for the United

8     States’ compliance with its obligations under this agreement, the

9     Court may order restitution to persons other than the victims of the
10    offense to which defendant is pleading guilty and in amounts greater
11    than those alleged in the count to which defendant is pleading
12    guilty.   In particular, defendant agrees that the Court may order
13    restitution to any victim of any of the following for any losses
14    suffered by that victim as a result: (a) any relevant conduct, as
15    defined in U.S.S.G. § 1B1.3, in connection with the offense to which
16    defendant is pleading guilty; and (b) any counts dismissed and
17    charges not prosecuted pursuant to this agreement as well as all
18    relevant conduct, as defined in U.S.S.G. § 1B1.3, in connection with

19    those counts and charges.      The parties currently believe that the

20    applicable amount of restitution is approximately $430,187, but

21    recognize and agree that this amount could change based on facts that

22    come to the attention of the parties prior to sentencing.

23               Defendant understands that supervised release is a period

24    of time following imprisonment during which defendant will be subject

25    to various restrictions and requirements.         Defendant understands that

26    if defendant violates one or more of the conditions of any supervised

27    release imposed, defendant may be returned to prison for all or part

28    of the term of supervised release authorized by statute for the

                                            8
     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 9 of 25 Page ID #:5795



1     offense that resulted in the term of supervised release, which could

2     result in defendant serving a total term of imprisonment greater than

3     the statutory maximum stated above.

4                Defendant understands that, by pleading guilty, defendant

5     may be giving up valuable government benefits and valuable civic

6     rights, such as the right to vote, the right to possess a firearm,

7     the right to hold office, and the right to serve on a jury. Defendant

8     understands that he is pleading guilty to a felony and that it is a

9     federal crime for a convicted felon to possess a firearm or
10    ammunition.    Defendant understands that the conviction in this case
11    may also subject defendant to various other collateral consequences,
12    including but not limited to revocation of probation, parole, or
13    supervised release in another case and suspension or revocation of a
14    professional license.     Defendant understands that unanticipated
15    collateral consequences will not serve as grounds to withdraw
16    defendant’s guilty plea.
17         10.   Defendant and his counsel have discussed the fact that, and

18    defendant understands that, if defendant is not a United States

19    citizen, the conviction in this case make it practically inevitable

20    and a virtual certainty that defendant will be removed or deported

21    from the United States.      Defendant may also be denied United States

22    citizenship and admission to the United States in the future.

23    Defendant understands that while there may be arguments that

24    defendant can raise in immigration proceedings to avoid or delay

25    removal, removal is presumptively mandatory and a virtual certainty

26    in this case.    Defendant further understands that removal and

27    immigration consequences are the subject of a separate proceeding and

28    that no one, including his attorney or the Court, can predict to an

                                            9
     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 10 of 25 Page ID #:5796



1     absolute certainty the effect of his conviction on his immigration

2     status.    Defendant nevertheless affirms that he wants to plead guilty

3     regardless of any immigration consequences that his plea may entail,

4     even if the consequence is automatic removal from the United States.

5                                      FACTUAL BASIS

6                 Defendant admits that defendant is, in fact, guilty of the

7     offense to which defendant is agreeing to plead guilty.           Defendant

8     and the United States agree to the statement of facts provided below

9     and agree that this statement of facts is sufficient to support a
10    plea of guilty to the charge described in this agreement and to
11    establish the Sentencing Guidelines factors set forth in paragraph 13
12    below but is not meant to be a complete recitation of all facts
13    relevant to the underlying criminal conduct or all facts known to
14    either party that relate to that conduct.
15          Defendant fraudulently obtained federal disaster relief funds

16    distributed through the Paycheck Protection Program (“PPP”), and

17    fraudulently used those funds and federal disaster relief funds

18    obtained through the Economic Injury Disaster Loan Program (“EIDL”).

19    Established by The Coronavirus Aid, Relief, and Economic Security

20    (“CARES”) Act, a federal law enacted in March 2020, the PPP and EIDL

21    programs provided emergency financial assistance to Americans

22    suffering economic harm as a result of the COVID-19 pandemic.            PPP

23    loans were obtained by submitting applications to participating

24    financial institutions, which administered the loans.           EIDL loans

25    were obtained by submitting applications to the United States Small

26    Business Administration (“SBA”), which disbursed the loans through

27    financial institutions.      The PPP and EIDL programs were funded by

28    U.S. taxpayers.     In order to obtain and retain funds distributed

                                            10
     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 11 of 25 Page ID #:5797



1     through the PPP and EIDL programs, recipients were required to

2     certify that they would use the funds to pay for specified

3     permissible business expenses, for example, payroll and certain

4     operating expenses, and to use the funds for those purposes and no

5     others.

6           Defendant owned Redline Auto Collision, Inc. (“Redline Auto

7     Collision”), which at no time had more than five employees.

8     Defendant was acquainted with co-defendant Manuk Grigoriyan, who

9     visited defendant at Redline Auto Collision’s business premises.             Co-
10    defendant Grigoryan was familiar with defendant and Redline Auto
11    Collision, including the number of defendant’s employees, prior to
12    the submission of any PPP or EIDL loan applications on behalf of
13    defendant’s business.
14          The $130,187 PPP Loan for Redline Auto Collision

15          In or about early May 2020, defendant asked co-defendant

16    Grigoryan to help defendant obtain a PPP loan.          Co-defendant

17    Grigoryan told defendant that he (co-defendant Grigoryan) knew

18    somebody who could get defendant a PPP loan.          Defendant understood

19    this to mean that co-defendant Grigoryan’s acquaintance would obtain

20    a PPP loan for defendant regardless of whether defendant qualified

21    for such a loan.     With this understanding, defendant authorized

22    defendant Grigoryan to arrange for a PPP loan application to be

23    submitted in defendant’s name and on behalf of defendant’s business,

24    Redline Auto Collision.      Defendant knew at the time that a PPP loan

25    application required supporting payroll records.          Defendant knew that

26    he did not have, and would not be able to provide to co-defendant

27    Grigoryan any payroll records for Redline Auto Collison.            Defendant

28    therefore understood that the PPP loan application submitted for

                                            11
     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 12 of 25 Page ID #:5798



1     Redline Auto Collision would contain a false and fraudulent

2     representation that defendant, as the owner of Redline Auto

3     Collision, had payroll records for Redline Auto Collision.

4           Co-defendant Grigoryan later told defendant that he would be

5     receiving approximately $130,187 in PPP loan proceeds.           Although

6     defendant did not then know whether the application had already been

7     submitted, as he and co-defendant Grigoryan had agreed it would be,

8     he knew the amount co-defendant Grigoryan reported defendant would

9     receive was larger than what defendant believed his Redline Auto
10    Collision qualified for based on the number of employees defendant
11    actually had.     Defendant asked co-defendant Grigoryan how defendant
12    was getting the larger amount.       Co-defendant Grigoryan stated that
13    the PPP loan application represented or would represent that Redline
14    Auto Collision had more employees than it actually had.           Defendant
15    knew this representation was false and knew that any records that
16    were submitted to support this representation would have to be
17    fraudulent.    Defendant nonetheless told co-defendant Grigoryan that
18    defendant agreed with submitting the PPP loan application with the

19    false statements regarding the number of Redline Auto Collison’s

20    employees.

21          On or about May 11, 2020, in reliance on the false and

22    fraudulent statements in the PPP loan application that defendant and

23    co-defendant Grigoryan had agreed would be submitted on behalf of

24    defendant’s business Redline Auto Collision, Lender B, i.e., Celtic

25    Bank, wired approximately $130,187 in fraudulent PPP loan proceeds to

26    the Redline Auto Collision Bank 5 account, a J.P. Morgan Chase bank

27    account controlled by defendant (the “RAC account”).           The wire

28    traveled interstate.      Defendant then used a portion of the PPP

                                            12
     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 13 of 25 Page ID #:5799



1     proceeds to pay personal expenses, including large credit card

2     charges to, among other vendors, Louis Vuitton, Neiman Marcus, and

3     the Bellagio Las Vegas.      Defendant knew that his use of the funds for

4     personal expenses violated the requirements of the PPP loan program

5     because he was using the money to pay for expenses that were not

6     legitimate business expenses.

7           Defendant also applied for two EIDL loans on behalf of Redline

8     Auto Collision, as follows:

9           The $150,000 EIDL Loan for Redline Auto Collision
10          On or about April 2, 2020, defendant submitted an application

11    for a $150,000 EIDL Loan on behalf of Redline Auto Collision.

12    Defendant certified in that application that Redline Auto Collision

13    would use the EIDL loan proceeds for permissible business purposes.

14    On or about June 8, 2020, in reliance on the statements and

15    certifications in the EIDL loan application that defendant had

16    submitted, the SBA wired approximately $149,900 in EIDL loan proceeds

17    to the RAC account.

18    In or about June 2020, after defendant had received the PPP and EIDL

19    loan proceeds described above, defendant went with co-defendant

20    Grigoryan to a social gathering at which co-defendants Richard

21    Ayvazyan and Marietta Terabelian were present.          Co-defendant Richard

22    Ayvazyan told defendant that he (co-defendant Richard Ayvazyan) and

23    co-defendant Terabelian needed money for a down payment on a new home

24    they were purchasing, and asked defendant for a $150,000 loan.

25    Defendant agreed and later transferred $150,000 from the RAC account

26    to a Bank of America account held by Marietta Terabelian (the

27    Terabelian Bank 2 account).       The $150,000 was substantially comprised

28    of the EIDL and PPP proceeds defendant had received.           Defendant knew

                                            13
     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 14 of 25 Page ID #:5800



1     and understood that he was obligated to use the EIDL and PPP proceeds

2     for business purposes and that funding a loan to co-defendants

3     Richard Ayvazyan and Terabelian via a transfer to co-defendant

4     Terabelian was not a permissible use of the funds.           Neither co-

5     defendant Richard Ayvazyan or co-defendant Terabelian ever repaid any

6     portion of the loan.

7           The $150,000 EIDL Loan for RAC

8           On or about July 16, 2020, defendant submitted to the SBA an

9     application for a $150,000 EIDL loan on behalf of “RAC.”            By using
10    this acronym, defendant concealed that this EIDL application was in
11    fact for Redline Auto Collison.        Defendant also identified the owner
12    of the business as “E.G.” instead of himself.          Defendant did so in
13    order to hide the fact that defendant had previously applied for, and
14    received, an EIDL loan for Redline Auto Collision.           Defendant falsely
15    certified that “RAC” had not received compensation from other sources
16    as a result of the COVID-19 pandemic, including loans, even though
17    defendant knew that Redline Auto Collision had already received a PPP
18    loan and an EIDL loan.      Defendant also falsely certified that RAC

19    would use all of the loan proceeds for permissible business purposes.

20    On or about August 4, 2020, in reliance on the fraudulent statements

21    in the application submitted by defendant, the SBA wired

22    approximately $150,000 in proceeds from the “RAC” loan to a bank

23    account controlled by defendant.        Defendant then used at least some

24    of the fraudulently obtained proceeds for his own personal benefit in

25    contravention of the EIDL program’s requirements that the proceeds

26    only be used for permissible business purposes.

27          Defendant agrees that the total loss caused by the above-

28    described conduct is $430,187.

                                            14
     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 15 of 25 Page ID #:5801



1

2                                   SENTENCING FACTORS

3                 Defendant understands that in determining defendant’s

4     sentence the Court is required to calculate the applicable Sentencing

5     Guidelines range and to consider that range, possible departures

6     under the Sentencing Guidelines, and the other sentencing factors set

7     forth in 18 U.S.C. § 3553(a).       Defendant understands that the

8     Sentencing Guidelines are advisory only, that defendant cannot have

9     any expectation of receiving a sentence within the calculated
10    Sentencing Guidelines range, and that after considering the
11    Sentencing Guidelines and the other § 3553(a) factors, the Court will
12    be free to exercise its discretion to impose any sentence it finds
13    appropriate up to the maximum set by statute for the crimes of
14    conviction.
15                Defendant and the United States agree to the following

16    applicable Sentencing Guidelines factors:

17        Base Offense Level:                      7     U.S.S.G. §§ 2B1.1(a)(1)

18        Specific Offense
          Characteristics
19
          Loss $250,000 > $550,000               +12   U.S.S.G. § 2S1.1(b)(1)(G)
20
          Acceptance of Responsibility:           -3             U.S.S.G. § 3E1.1
21

22    The United States will agree to a two-level downward adjustment for
23    acceptance of responsibility (and, if applicable, move for an
24    additional one-level downward adjustment under U.S.S.G. § 3E1.1(b))
25    only if the conditions set forth in paragraph 4(d) are met and if
26    defendant has not committed, and refrains from committing, acts
27    constituting obstruction of justice within the meaning of U.S.S.G.
28    § 3C1.1, as discussed below.       Subject to paragraph 27 below, and with
                                            15
     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 16 of 25 Page ID #:5802



1     the exception that defendant reserves the right to argue for -- and

2     the United States reserves the right to contest -- that an adjustment

3     for mitigating role under U.S.S.G. § 3B1.2 applies, defendant and the

4     United States agree not to seek, argue, or suggest in any way, either

5     orally or in writing, that any other specific offense

6     characteristics, adjustments, or departures relating to the offense

7     level be imposed.     Defendant agrees, however, that if, after signing

8     this agreement but prior to sentencing, defendant were to commit an

9     act, or the United States were to discover a previously undiscovered
10    act committed by defendant prior to signing this agreement, which
11    act, in the judgment of the United States, constituted obstruction of
12    justice within the meaning of U.S.S.G. § 3C1.1, the United States
13    would be free to seek the enhancement set forth in that section and
14    to argue that defendant is not entitled to a downward adjustment for
15    acceptance of responsibility under U.S.S.G. § 3E1.1.
16                Defendant understands that there is no agreement as to

17    defendant’s criminal history or criminal history category.

18                Defendant and the United States reserve the right to argue

19    for a sentence outside the sentencing range established by the

20    Sentencing Guidelines based on the factors set forth in 18 U.S.C.

21    § 3553(a)(1), (a)(2), (a)(3), (a)(6), and (a)(7).

22                           WAIVER OF CONSTITUTIONAL RIGHTS

23                Defendant understands that by pleading guilty, defendant

24    gives up the following rights:

25                a.    The right to persist in a plea of not guilty.

26                b.    The right to a speedy and public trial by jury.

27                c.    The right to be represented by counsel –- and if

28    necessary have the Court appoint counsel -- at trial.           Defendant

                                            16
     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 17 of 25 Page ID #:5803



1     understands, however, that, defendant retains the right to be

2     represented by counsel –- and if necessary have the Court appoint

3     counsel –- at every other stage of the proceeding.

4                 d.    The right to be presumed innocent and to have the

5     burden of proof placed on the government to prove defendant guilty

6     beyond a reasonable doubt.

7                 e.    The right to confront and cross-examine witnesses

8     against defendant.

9                 f.    The right to testify and to present evidence in
10    opposition to the charges, including the right to compel the
11    attendance of witnesses to testify.
12                g.    The right not to be compelled to testify, and, if
13    defendant chose not to testify or present evidence, to have that
14    choice not be used against defendant.
15                h.    Any and all rights to pursue any affirmative defenses,
16    Fourth Amendment or Fifth Amendment claims, and other pretrial
17    motions that have been filed or could be filed.
18                           WAIVER OF APPEAL OF CONVICTION

19                Defendant understands that, with the exception of an appeal

20    based on a claim that defendant’s guilty plea was involuntary, by

21    pleading guilty defendant is waiving and giving up any right to

22    appeal defendant’s conviction on the offense to which defendant is

23    pleading guilty.     Defendant understands that this waiver includes,

24    but is not limited to, arguments that the statutes to which defendant

25    is pleading guilty are unconstitutional, and any and all claims that

26    the statement of facts provided herein is insufficient to support

27    defendant’s plea of guilty.

28

                                            17
     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 18 of 25 Page ID #:5804



1                     LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

2                 Defendant agrees that, provided the Court imposes a total

3     term of imprisonment within or below the range corresponding to an

4     offense level of 16 and the criminal history calculated by the Court,

5     defendant gives up the right to appeal all of the following: (a) the

6     procedures and calculations used to determine and impose any portion

7     of the sentence; (b) the term of imprisonment imposed by the Court;

8     (c) the fine imposed by the Court, provided it is within the

9     statutory maximum; (d) to the extent permitted by law, the
10    constitutionality or legality of defendant’s sentence, provided it is
11    within the statutory maximum; (e) the amount and terms of any
12    restitution order, provided it requires payment of no more than
13    $430,187; (f) the term of probation or supervised release imposed by
14    the Court, provided it is within the statutory maximum; and (g) any
15    of the following conditions of probation or supervised release
16    imposed by the Court: the conditions set forth in Second Amended
17    General Order 20-04 of this Court; the drug testing conditions
18    mandated by 18 U.S.C. §§ 3563(a)(5) and 3583(d); and the alcohol and

19    drug use conditions authorized by 18 U.S.C. § 3563(b)(7).

20                The United States agrees that, provided (a) all portions of

21    the sentence are at or below the statutory maximum specified above

22    and (b) the Court imposes a term of imprisonment within or above the

23    range corresponding to an offense level of 16 and the criminal

24    history calculated by the Court, the United States gives up its right

25    to appeal any portion of the sentence, with the exception that the

26    United States reserves the right to appeal the following: (a) the

27    amount of restitution ordered if that amount is less than $430,187.

28

                                            18
     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 19 of 25 Page ID #:5805



1                 Defendant also gives up any right to bring a post-

2     conviction collateral attack on the conviction or sentence, including

3     any order of restitution, except a post-conviction collateral attack

4     based on a claim of ineffective assistance of counsel, a claim of

5     newly discovered evidence, or an explicitly retroactive change in the

6     applicable Sentencing Guidelines, sentencing statutes, or statutes of

7     conviction.    Defendant understands that this waiver includes, but is

8     not limited to, arguments that the statutes to which defendant is

9     pleading guilty are unconstitutional, and any and all claims that the
10    statement of facts provided herein is insufficient to support
11    defendant’s plea of guilty.
12                        RESULT OF WITHDRAWAL OF GUILTY PLEA

13                Defendant agrees that if, after entering a guilty plea

14    pursuant to this agreement, defendant seeks to withdraw and succeeds

15    in withdrawing defendant’s guilty plea on any basis other than a

16    claim and finding that entry into this plea agreement was

17    involuntary, then (a) the United States will be relieved of all of

18    its obligations under this agreement; and (b) should the United

19    States choose to pursue any charge that was either dismissed or not

20    filed as a result of this agreement, then (i) any applicable statute

21    of limitations will be tolled between the date of defendant’s signing

22    of this agreement and the filing commencing any such action; and

23    (ii) defendant waives and gives up all defenses based on the statute

24    of limitations, any claim of pre-indictment delay, or any speedy

25    trial claim with respect to any such action, except to the extent

26    that such defenses existed as of the date of defendant’s signing this

27    agreement.

28

                                            19
     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 20 of 25 Page ID #:5806



1                      RESULT OF VACATUR, REVERSAL OR SET-ASIDE

2                 Defendant agrees that if the count of conviction is

3     vacated, reversed, or set aside, both the United States and defendant

4     will be released from all their obligations under this agreement.

5                           EFFECTIVE DATE OF THIS AGREEMENT

6                 This agreement is effective upon signature and execution of

7     all required certifications by defendant, defendant’s counsel, and an

8     Assistant United States Attorney.

9                                   BREACH OF AGREEMENT
10                Defendant agrees that if defendant, at any time after the

11    effective date of this, knowingly violates or fails to perform any of

12    defendant’s obligations under this agreement (“a breach”), the United

13    States may declare this agreement breached.          All of defendant’s

14    obligations are material, a single breach of this agreement is

15    sufficient for the United States to declare a breach, and defendant

16    shall not be deemed to have cured a breach without the express

17    agreement of the United States in writing.         If the United States

18    declares this agreement breached, and the Court finds such a breach

19    to have occurred, then: (a) if defendant has previously entered a

20    guilty plea pursuant to this agreement, defendant will not be able to

21    withdraw the guilty plea, and (b) the United States will be relieved

22    of all its obligations under this agreement.

23                Following the Court’s finding of a knowing breach of this

24    agreement by defendant, should the United States choose to pursue any

25    charge that was either dismissed or not filed as a result of this

26    agreement, then:

27

28

                                            20
     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 21 of 25 Page ID #:5807



1                 a.    Defendant agrees that any applicable statute of

2     limitations is tolled between the date of defendant’s signing of this

3     agreement and the filing commencing any such action.

4                 b.    Defendant waives and gives up all defenses based on

5     the statute of limitations, any claim of pre-indictment delay, or any

6     speedy trial claim with respect to any such action, except to the

7     extent that such defenses existed as of the date of defendant’s

8     signing this agreement.

9                 c.    Defendant agrees that: (i) any statements made by
10    defendant, under oath, at the guilty plea hearing (if such a hearing
11    occurred prior to the breach); (ii) the agreed to factual basis
12    statement in this agreement; and (iii) any evidence derived from such
13    statements, shall be admissible against defendant in any such action
14    against defendant, and defendant waives and gives up any claim under
15    the United States Constitution, any statute, Rule 410 of the Federal
16    Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal
17    Procedure, or any other federal rule, that the statements or any
18    evidence derived from the statements should be suppressed or are

19    inadmissible.

20             COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

21                                  OFFICE NOT PARTIES

22                Defendant understands that the Court and the United States

23    Probation and Pretrial Services Office are not parties to this

24    agreement and need not accept any of the United States’ sentencing

25    recommendations or the parties’ agreements to facts or sentencing

26    factors.

27                Defendant understands that both defendant and the United

28    States are free to: (a) supplement the facts by supplying relevant

                                            21
     Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 22 of 25 Page ID #:5808



1     information to the United States Probation and Pretrial Services

2     Office and the Court, (b) correct any and all factual misstatements

3     relating to the Court’s Sentencing Guidelines calculations and

4     determination of sentence, and (c) argue on appeal and collateral

5     review that the Court’s Sentencing Guidelines calculations and the

6     sentence it chooses to impose are not error, although each party

7     agrees to maintain its view that the calculations in paragraph 13 are

8     consistent with the facts of this case.         While this paragraph permits

9     both the United States and defendant to submit full and complete
10    factual information to the United States Probation and Pretrial
11    Services Office and the Court, even if that factual information may
12    be viewed as inconsistent with the facts agreed to in this agreement,
13    this paragraph does not affect defendant’s and the United States’
14    obligations not to contest the facts agreed to in this agreement.
15                Defendant understands that even if the Court ignores any

16    sentencing recommendation, finds facts or reaches conclusions

17    different from those agreed to, and/or imposes any sentence up to the

18    maximum established by statute, defendant cannot, for that reason,

19    withdraw defendant’s guilty plea, and defendant will remain bound to

20    fulfill all defendant’s obligations under this agreement.            Defendant

21    understands that no one –- not the prosecutor, defendant’s attorney,

22    or the Court –- can make a binding prediction or promise regarding

23    the sentence defendant will receive, except that it will be within

24    the statutory maximum.

25                               NO ADDITIONAL AGREEMENTS

26                Defendant understands that, except as set forth herein,

27    there are no promises, understandings, or agreements between the

28    United States and defendant or defendant’s attorney, and that no

                                            22
Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 23 of 25 Page ID #:5809




                                                    June 9, 2021
Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 24 of 25 Page ID #:5810
Case 2:20-cr-00579-SVW Document 469 Filed 06/09/21 Page 25 of 25 Page ID #:5811
